DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 6/20/2022.
Claim 1, 5 and 14 have been amended.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Objection to the specification has been withdrawn in light of the amendment filed on 6/20/2022.
Applicant’s arguments with respect to claims 1-20 have been considered.  Therefore, the rejection under 35 U.S.C. §112(b) of claim 1-13 has been withdrawn.
The rejection under 35 U.S.C. §101 of claim 1-13 has been withdrawn in light of the amendment filed on 6/20/2022.
Applicant’s arguments with respect to claims 1-5 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM et al. (US 20170134393) (hereinafter ISLAM) in view of Yeddala et al. (US 20150109909) (hereinafter Yeddale).
Regarding claim 1, ISLAM discloses a method comprising: 
receiving, from a first user profile, a grant access command associated with a communication line and a second user profile (ISLAM: paragraphs 0067, 0081, 0085 and 0162-0163, “the user interface may display information about at least one service that is allowed for the user of the first terminal 100. The user interface may also display a plurality of pieces of identifier information of other users stored in the first terminal”…“receives the agreement message from the first terminal…the second terminal may transmit, to the authorization server, an authentication information request including the received authorization code, identification information about the service with respect to which use authority is to be shared”); 
assigning, based at least on the grant access command, the communication line to a first user identifier (ID) associated with the second user profile, wherein the communication line is further assigned to a second user ID associated with the first user profile (ISLAM: paragraphs 0069, 0113-0114, 0128-0129 and 0139, “transmit the requested authentication information to the second terminal…the authentication information according to the present embodiment may be different from the user authentication information registered by the user of the first terminal 100 so as to use the service. For example, an access token, or the like may be used as the authentication information”); 
receiving a communication associated with the communication line, the communication including the first user ID (ISLAM: paragraphs 0132-0133, “a user of the second terminal 1100 may select the Wi-Fi service on the user interface described with reference to FIG. 10”); 
determining, based at least on the communication including the first user ID, that the communication is to be transmitted to the second user profile (ISLAM: paragraphs 0133-0134, “The user interface of the second terminal 1100 may include a use button 1110 for requesting execution of the Wi-Fi service, and a detailed information button 1120 for checking detailed information of a use authority shared with the user of the second terminal”); and 
---determining, based at least on the communication line and the first user ID, that communication information transmitted via the communication line is limited to access by the second user profile (ISLAM: paragraph 0134, “when the user of the second terminal 1100 selects the detailed information button 1120, the user interface of the second terminal 1100 may display information of the user of the first terminal 100 for which Wi-Fi service is allowed, and information about a validity period during which the use authority with respect to the Wi-Fi service is sharable with the second terminal 1100. This will be described at a later time with reference to FIG. 12.”).
ISLAM does not explicitly disclose the following limitation which is disclosed by Yeddala, in response to the determining that the communication information transmitted via the communication line is limited to access by the second user profile, transmitting the communication to a user device on which the second user profile has activated the communication such that the first user profile is prevented from accessing the communication (Yeddala: paragraphs 0011, 0014, 0082, 0107 and 0125, “As previously discussed, via access profiles 265, the access manager 140 controls flows and apportions use of the limited upstream bandwidth in the shared communication link 191 amongst the communication devices in accordance with the access profiles 265 assigned to the users”).  
ISLAM and Yeddala are analogous art because they are from the same field of endeavor, access restrictions.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ISLAM and Yeddala before him or her, to modify the system of ISLAM to include determining that the communication information transmitted via the communication line is limited to access by the second user profile of Yeddala.  The suggestion/motivation for doing so would have been to control network access associated with the user (Yeddala: paragraph 0010).
Regarding claim 14, ISLAM discloses a method comprising: 
determining that a user profile has received a first set of access rights for a communication line from an owner profile, wherein the owner profile is an additional user profile configured to retain a second set of the access rights for the communication line and associated with a subscription for the communication line (ISLAM: see figures 5 and 8-9 
    PNG
    media_image1.png
    799
    630
    media_image1.png
    Greyscale
; and paragraphs 0091, 0125-0128 and , “when a user of the first terminal 500 selects a use authority selecting tab 510 from among the use authority selecting tab 510 and an obtained use authority tab 520, the list of the plurality of services 530 for which use authority is sharable with another user may be displayed on the screen of the first terminal 500. The user of the first terminal 500 may select at least one service by touching a checkbox for the at least one service from the list of a plurality of services 530.”); 
determining that the user profile has activated the communication line on a user device associated with the user profile (ISLAM: paragraphs 0132-0133, “a user of the second terminal 1100 may select the Wi-Fi service on the user interface described with reference to FIG. 10”); 
assigning the communication line to a user ID associated with the user profile, wherein user information associated with the communication line is secured by the user ID (ISLAM: paragraphs 0069, 0113-0114, 0128-0129 and 0139, “transmit the requested authentication information to the second terminal…the authentication information according to the present embodiment may be different from the user authentication information registered by the user of the first terminal 100 so as to use the service. For example, an access token, or the like may be used as the authentication information”); and 
transmitting, based on the assigning of the communication to the user id and via the communication line, one or more communications associated with the user ID to the user device (ISLAM: paragraphs 0133-0134, “The user interface of the second terminal 1100 may include a use button 1110 for requesting execution of the Wi-Fi service, and a detailed information button 1120 for checking detailed information of a use authority shared with the user of the second terminal”).
ISLAM does not explicitly disclose the following limitation which is disclosed by Yeddala, one or more communications associated with the user ID to the user device such that the owner profile is prevented from receiving the one or more communications associated with the communication line (Yeddala: paragraphs 0011, 0014, 0082, 0107 and 0125, “As previously discussed, via access profiles 265, the access manager 140 controls flows and apportions use of the limited upstream bandwidth in the shared communication link 191 amongst the communication devices in accordance with the access profiles 265 assigned to the users”).  
ISLAM and Yeddala are analogous art because they are from the same field of endeavor, access restrictions.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ISLAM and Yeddala before him or her, to modify the system of ISLAM to include the owner profile is prevented from receiving the one or more communications associated with the communication line of Yeddala.  The suggestion/motivation for doing so would have been to control network access associated with the user (Yeddala: paragraph 0010).
Regarding claim 19, ISLAM as modified discloses wherein securing the user information comprises preventing distribution of the user information in response to one or more user information queries (ISLAM: paragraph 0094, “may prevent that information about the use authority with respect to the service is changed by another user who is not the user of the first terminal”).
Regarding claim 20, ISLAM as modified discloses determining that a user information query of the one or more user information queries includes at least the user ID (ISLAM: paragraphs 0061, 0089 and 0158, “a request for authentication information used in sharing the service allowed for the user of the first terminal 100. Based on identifier information of a user of the second terminal 300 which is included in the request for authentication information from the second terminal 300, the authorization server 200 may determine if the user of the second terminal 300 is included in the at least one other user with whom the use authority with respect to the service is shared”); and transmitting a user query response in response to the user information query (ISLAM: paragraphs 0061, 0158-0158 and 0171, “when the user of the second terminal inputs the authentication code to the authentication code input window that is displayed when the second terminal receives the response message from the authorization server, the second terminal may transmit an authorization code request message including the input authentication code”).

Allowable Subject Matter
Claims 6-13 are allowed.
Claims 2-5 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art has been incorporated into the record and does not disclose, individually or in reasonable combination, the features disclosed in claim 6 as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed.
GIBBS (US 20210243571 A1) discloses for centralized channel management of a set of group-based communication channels. In this regard, a user associated with an authenticated user account may manage any number of group-based communication channels individually or using one or more group operations for the set of group-based communication channels or a desired subset thereof.
Karimli (US 20170264742) discloses methods and computing systems for sharing content between related devices in a cellular network are described.
Tiger (US 20160192344) discloses an apparatus may comprise a sharing control component and a local proxy component. The sharing control component may be operative to transmit an offer from the first mobile device to a second mobile device for the second mobile device to act as a proxy for the first mobile device for the performance of network services in return for a transfer of sharing credit from a first account to a second account with a sharing authority.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431